Citation Nr: 1337638	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  06-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and COPD.

2.  Entitlement to service connection for a back disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  He is the recipient of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal was denied by the Board in a March 2011 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In April 2012, the parties filed a Joint Motion for Remand, which was granted by Order of the Court in April 2012.  In August 2012 and February 2013, the Board remanded the claims for additional development and adjudicative action.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from The Veteran served on active duty from February 1952 to January 1954.

2.  On November 4, 2013, the Board was notified that the appellant died in October 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  


ORDER

The appeal is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


